Response to Amendment
This action is in response to Amendments made on 1/19/2021, in which: claim 1 is amended, claim 13 is previously presented, claims 2-12, 14-15 are cancelled and claims 16-21 are new.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, line 14 states - “fitting within a cutting groove (14) between to individual growth medium pieces (12);”
Amend to read - “fitting within a cutting groove (14) between the individual growth medium pieces (12);”

Claim 1, line 16 states – “a cutting groove (14) between to individual growth”
Amend to read – “a cutting groove (14) between the individual growth”

	Claim 13, line 4 states – “A distributing means”
	Amend to read – “The distributing means”

Reasons for Allowance
The prior art as best exemplified by Patijn (EP 0722655) does not teach or render obvious an apparatus for transporting a length of growth medium cut into pieces of suitable size to a distributing means adapted for positioning the individual pieces of the length of growth medium into a propagation tray, the apparatus comprises an apparatus to produce a length growth medium cut into pieces having a first displacement means to position the growth medium by way of a cutting blade and having a spade blade, and more specifically, a first and second drive means and wherein the spade blade is positioned within a cutting groove between individual growth medium pieces, the first drive means to move the spade blade from a first position above or below or to one side of the cutting groove to a second position within said cutting groove and the second drive means to move the spade blade toward the distributing means. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644